ON REMAND FROM THE SUPREME COURT

PER CURIAM.
In light of the opinion rendered by the Supreme Court of Florida in Leisure Resorts, Inc. v. Frank J. Rooney, Inc., 654 So.2d 911 (Fla.1995), and this court’s related opinion in Frank J. Rooney, Inc. v. Leisure Resorts, Inc., 666 So.2d 1053 (Fla. 4th DCA 1996), the orders appealed from are reversed and the cause remanded to the trial court for further proceedings consistent herewith.1
WARNER and SHAHOOD, JJ., and MAGER, GERALD, Senior Judge, concur.

. In the event that costs are awarded to the prevailing party pursuant to contract, such award should be limited to all reasonable costs incurred in the prosecution of the case and not simply “all costs.”